Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a utility vehicle comprising: a front wheel; a rear wheel; a vehicle body frame supported by the front wheel and the rear wheel, the vehicle body frame comprising a cabin frame portion defining an occupant space and a rear frame portion disposed rearward of the cabin frame portion; an engine supported by the vehicle body frame; a loading bed supported by the rear frame portion and tiltable between a normal position and a dumping position; and an intake unit comprising an intake port through which air to be supplied to the engine is drawn, wherein the intake unit is disposed above the rear wheel and extends over a height range overlapping a height range over which the loading bed in the normal position extends, a location of the intake unit in a vehicle width direction substantially coincides with a location of a side wall portion of the loading bed in the vehicle width direction, the intake unit is located rearward of the cabin frame portion and exposed to the outside in the vehicle width direction,[[ and]] the intake unit is fixed to the vehicle body frame at a distance from a trajectory along which the loading bed is tilted, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the loading bed comprises a right side wall and a left side wall, and the right side wall and the left side wall are asymmetrical in shape such that one of the right side wall and the left side wall forms a space in which the intake unit is located as required by Claim 1.
: Although the prior art discloses a utility vehicle comprising: a front wheel; a rear wheel; a vehicle body frame supported by the front wheel and the rear wheel, the vehicle body frame comprising a cabin frame portion defining an occupant space and a rear frame portion disposed rearward of the cabin frame portion; a prime mover supported by the vehicle body frame and configured as an internal combustion engine or an electric motor; a continuously variable transmission configured to change the speed of rotation produced by drive power output from the prime mover; a loading bed supported by the rear frame portion and tiltable between a normal position and a dumping position; and an intake unit comprising an intake port through which air to be supplied to the continuously variable transmission or the prime mover is drawn, wherein the intake unit is disposed above the rear wheel and extends over a height range overlapping a height range over which the loading bed in the normal position extends, a location of the intake unit in a vehicle width direction substantially coincides with a location of a side wall portion of the loading bed in the vehicle width direction, the intake unit is located rearward of the cabin frame portion,[[ and]] the intake unit is fixed to the vehicle body frame at a distance from a trajectory along which the loading bed is tilted, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the loading bed comprises a right side wall and a left side wall, and the right side wall and the left side wall are asymmetrical in shape such that one of the right side wall and the left side wall forms a space in which the intake unit is located as requires by Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618